Title: To James Madison from Joseph M. Sanderson, 9 December 1820
From: Sanderson, Joseph M.
To: Madison, James


                
                    Dear Sir
                    Washington City Dec. 9: 1820.
                
                I have taken the liberty of sending to your address the first volume of the Biography of the Signers to the Declaration of Independence. Should you find any thing in it worth the perusal, I will thank you for your recommendation, & as the succeeding volumes are published, I shall, with your permission, forward them to you.
                As the work is intended to perpetuate the lives of men distinguished for their patriotism and virtues, & as its excellence will, in some measure, depend upon the contributions of their cotemporaries, I hope it will not be considered improper, the application I make for any facts in your possession. The anxious solicitude for presenting the work to the publick in the best Shape, will serve as an apology for this request. With great respect, I remain Your humble servant
                
                    Joseph M. Sanderson
                    Publisher
                
            